Citation Nr: 0328713	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1955.  He also served with a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for bilateral hearing loss.

In addition to the issue cited on the cover page of this 
decision, the record raises a claim of entitlement to service 
connection for tinnitus.  See October 2002 letter from Sidney 
P. Lipman, M.D.  This issue has not been developed for 
appellate review and is not intertwined with the issue on 
appeal.  Accordingly, it is referred back to the RO for 
appropriate action.


FINDING OF FACT

The record evidence shows that the veteran developed 
bilateral hearing loss as a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 
bilateral hearing loss was incurred during military service.  
38 U.S.C.A. §§ 101(24) (26), 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that his current bilateral hearing loss 
is the result of his service as a military policeman while on 
active duty, and as a maintenance technician for a reserve 
field artillery unit for over twenty years.  Specifically, 
the veteran claims that current bilateral hearing loss was 
caused by his exposure to small arms fire as a military 
policeman and later engine noise and artillery fire sustained 
on a regular bases as part of his job servicing track 
vehicles, trucks, recovery vehicles, and numerous other types 
of self propelled artillery pieces while serving with a 
reserve field artillery unit for over twenty years.  He also 
reported that his reserve service job required that he be 
near artillery pieces during live fire exercise in case 
something broke and needed fixing.  It is also requested that 
the veteran be afforded the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  In such instances, however, a grant 
of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Additionally, pertinent laws and regulations provide that a 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

In hearing loss cases, regulations also provide that, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

With the above criteria in mind, the Board notes, as reported 
above, the veteran claimed that current bilateral hearing 
loss is the result of the loud noise he was exposed to as an 
military policeman, and later engine noise and artillery fire 
as a maintenance technician on track vehicles, trucks, 
recovery vehicles, and numerous other types of self propelled 
artillery pieces while serving with a field artillery unit in 
the reserves for over twenty years.  The veteran's reserve 
component personnel records list his occupational specialty 
while on active duty as military policeman and in the 
reserves as a maintenance sergeant, recovery vehicle 
operator, heavy vehicle driver, supply sergeant, and lastly a 
motor sergeant.  

Additionally, it is well to note that Enlistment Evaluation 
Reports note for the period ending September 1982, that the 
veteran's job entailed recovery and evaluation of tracked 
vehicles along with supervision of his crew; for the periods 
ending September 1983, October 1984, December 1985, that his 
job entailed directing all phases of maintenance to support 
all batteries for both wheeled and track vehicles; and for 
the periods ending November 1986 and December 1987, that his 
job entailed supervising unit maintenance of assigned track 
and wheeled vehicles, hand and powered tools, and shop 
equipment.  Accordingly, because lay witnesses are competent 
under the law to describe what they saw and heard while in 
military service, as well as describe the physical condition 
under which they worked, and because the record contains 
evidence that verifies the fact that the veteran worked in 
maintenance, the Board finds that the record on appeal 
contains credible evidence that he was exposed to loud noise 
while working in these jobs while serving with a reserve 
component.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Next, as to when the record first shows the veteran having 
bilateral hearing loss as defined by 38 C.F.R. § 3.385, 
reserve service medical records contain audiological 
evaluations that show pure tone thresholds, in decibels, in 
the left ear meeting the statutory threshold starting in July 
1979 and in both ears beginning in February 1983.  More 
recently, both a VA audiological evaluation dated in May 2002 
as well as private audiological evaluations dated in April 
1996, June 1999, November 2000, January 2001, and October 
2002, show the veteran with a bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.

As to the origins or etiology of the veteran's bilateral 
hearing loss, the Board notes that the record includes 
medical opinions by Sidney P. Lipman, M.D., directly linking 
the claimant's bilateral hearing loss to his service in a 
reserve component.  Specifically, Dr. Lipman's October 2002 
treatment record reported as follows:

[HISTORY:]  [The veteran] was in the 
military service for many years, exposed 
to loud noises.  Has had progressive 
hearing loss develop.  He was 31 years in 
the military, 3 active duty in the 
artillery and then over 20 years in 
reserves.  While in the artillery unit he 
helped maintain guns.  He intermittently 
did use ear protection but at times he 
would be working on a gun or working on 
the track related to the gun and other 
guns would be near him when he was not 
using protection.  He also worked on 
self-propelled tracks and trucks for many 
years and after leaving the military 
worked at the Reserve Center maintaining 
this heavy equipment until 1993, again 
being exposed to loud noises.  He only 
intermittently used protection.  Has not 
hunted for 20 years.  He has used pistols 
at ranges but consistently used ear 
protection.

[On examination,] ... Audiogram shows 
[sensorineural hearing loss] left greater 
than right, sloping, moderate to severe.  

IMPRESSION: [sensorineural hearing loss].

ADDENDUM:  He dropped off records of 
examinations in 1979 and 1983.  Both of 
them show [sensorineural hearing loss] 
primarily in high frequencies and indeed 
there is significant increase in his 
hearing loss over that that time.  I will 
indeed send a letter stating that his 
history is consistent with significant 
noise exposure and his audiogram shows 
progressive high frequency [sensorineural 
hearing loss], probably caused by that.  
I suspect there is an overlay of 
presbycusis which is blunting the 4,000 
cycle peak.

Thereafter, Dr. Lipman's October 2002 letter included the 
following opinion: 

It is my professional opinion within a 
reasonable degree of medical certainty 
that [the veteran's] current bilateral 
hearing loss and tinnitus are directly 
linked to, and had their early onset 
while he was in the military.  He has 
demonstrated progressive increase in his 
sensorineural loss through those years 
that he was exposed.

The Board finds that what is significant about the record on 
appeal is that Dr. Lipman's opinions that the veteran's 
bilateral hearing loss was brought about by his service in a 
reserve component stands uncontradicted by any other evidence 
of record, despite the clamant having undergone a VA 
examination in May 2002.  

Accordingly, the Board finds that the record on appeal 
contains proof that the veteran worked as a mechanic while in 
reserve component, credible statements by him as to the 
physical condition under which he worked reserve component 
and post-service records showing a diagnosis of bilateral 
hearing loss as defined by VA, and a medical opinion linking 
his current bilateral hearing loss to his service with a 
reserve component.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Under such circumstances, and resolving 
reasonable doubt in the veteran's favor, the Board determines 
that the evidence supports a grant of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that the above 
decision constitutes a complete grant of the maximum benefit 
allowable by law or regulation.  Therefore, the Board finds 
that a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



